

116 HR 3150 IH: Rural and Underserved Residencies to Attract Long-term Physicians Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3150IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Watkins (for himself and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide for interest-free deferment on student loans
			 for borrowers serving in certain medical or dental internships or
			 residency programs.
	
 1.Short titleThis Act may be cited as the Rural and Underserved Residencies to Attract Long-term Physicians Act or the RURAL Physicians Act. 2.Deferment during a medical or dental internship or residency programSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking A borrower and inserting Except as provided in paragraph (6), a borrower; (2)in paragraph (2)(A)—
 (A)by striking or at the end of clause (i); (B)by striking the matter following clause (ii);
 (C)in clause (ii), by striking the comma at the end and inserting ; or; and (D)by adding at the end the following:
					
 (iii)is serving in a medical or dental internship or residency program that— (I)at the beginning of such service is in—
 (aa)a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e); or
 (bb)a medical facility located in a census tract with a Rural Urban Commuting Area code 4, 5, 6, 7, 8, 9, or 10; or
 (II)is in a medical facility of the Department of Veterans Affairs;; and (3)by adding at the end the following:
				
 (6)Special rule for certain in school defermentNotwithstanding any other provision of this Act, a borrower described in paragraph (2)(A)(iii) shall be eligible for a deferment, during which periodic installments of principal need not be paid and interest shall not accrue on any loan made to the borrower under this part..
			